Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 2, 7, 8, 10, 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 7, 14-16 of copending Application No. 16962463 in view of Takase (US 20070147649). The claims of current application and copending application are same except for the limitation “a metal sheet for shielding magnetic leakage being provided on the side wall of the shell.” 
Takase in related field (speaker for use in portable devices) teaches a protector 29 made up of magnetic material to shield from electromagnetic wave where the protector 29 extends to the outer magnetic circuit to reduce leakage flux. See at least [0049]-[0050] and Figure 6. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify the housing such that a metal sheet is provided on the side wall of the housing to reduce leakage flux. 


Current application:16975254
Copending Application:16961463
1. A sound generator, comprising a shell, a vibration system and a magnetic circuit system; wherein, the vibration system and the magnetic circuit system are sequentially accommodated and fixed at a first end of the shell from top to bottom; the magnetic circuit system is provided with a rear sound hole; the shell comprises a first portion corresponding to the vibration system and the magnetic circuit system, and a second portion integrally extending downward from the first portion beyond a bottom surface of the magnetic circuit system; a second end portion of the shell is selected from the group consisting of a shell portion integrally provided with a shell bottom wall and a shell portion separately mounted with a lower cover plate; and wherein a rear cavity in communication with the rear sound hole formed between the second portion of the shell, the bottom surface of the magnetic circuit system and the shell bottom wall or the lower cover plate; and the shell comprises a side wall, a metal sheet for shielding magnetic leakage being provided on the side wall of the shell. 

1. A sound generator, comprising a housing, a vibration system and a magnetic circuit system; wherein, the vibration system and the magnetic circuit system are sequentially accommodated and fixed at a first end of the housing from top to bottom; the magnetic circuit system is provided with a rear sound hole; the housing comprises a first portion corresponding to the vibration system and the magnetic circuit system, and a second portion integrally extending downward from the first portion beyond a bottom surface of the magnetic circuit system; a second end portion of the housing selected from the group consisting of a portion integrally provided with a housing bottom wall and a portion separately mounted with a lower cover plate; wherein a rear cavity in communication with the rear sound hole is formed between the second portion of the housing, the bottom surface of the magnetic circuit system, and the housing bottom wall or the lower cover plate. 



This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-3, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song ( US 20150110336) in view of Oosato ( US 9883280) and in further view of Takase ( US 20070147649). 

As to Claim 1, Song teaches a sound generator( Speaker Box, abstract, Figures 1-4), comprising a shell( housing 200), a vibration system and a magnetic circuit system; wherein, the vibration system ( vibration unit 102, [0018]) and the magnetic circuit system( 101) are sequentially accommodated and fixed at a first end of the shell( housing 200, [0019]) from top to bottom( as shown on Figure 4 , [0019] the housing having top mounting portion 204  for mounting magnetic circuit and vibration system and bottom portion 202 ); Song does not explicitly teach : the magnetic circuit system is provided with a rear sound hole. However, Oosato in related field (audio transducer) teaches a driver unit 110 for use in headphones having a frame 111, a diaphragm 112, a magnet 113, a plate 114, and a voice coil 115. The frame 111 has a substantially disk shape, and on one face side of the disk shape, arranged are the magnet 113, the plate 114, the voice coil 115 and the diaphragm 112. The frame 111 has a projection in its substantial center portion, the projection being projected to a side opposite to the side provided with the magnet 113, the plate 114, the voice coil 115 and the diaphragm 112. Further, a space between the frame 111 and the diaphragm 112 (hereinafter referred to as a driver-unit rear-face air chamber 118), a space formed on the inner side of the voice coil 115 will be referred to as a dome part, and a space formed on the outer side : the shell comprises a first portion corresponding to the vibration system and the magnetic circuit system, and a second portion integrally extending downward from the first portion beyond a bottom surface of the magnetic circuit system; a second end portion of the shell is selected from the group consisting of a shell portion integrally provided with a shell bottom wall and a shell portion separately mounted with a lower cover plate, Song teaches on [0018], Figure 4, The speaker unit 100 includes a frame 103, a magnetic circuit unit 101 accommodated in the frame 103, a vibration unit and wherein a rear cavity in communication with the rear sound hole formed between the second portion of the shell, the bottom surface of the magnetic circuit system and the shell bottom wall or the lower cover plate; and the shell comprises a side wall, Oosato teaches on Figure 1 a partition wall of the rear housing 130, provided is an opening 131 spatially connecting the inside of the housing 140 with the outside. In the present embodiment, the opening 131 is formed so as to a metal sheet for shielding magnetic leakage being provided on the side wall of the shell. However, electromagnetic shielding is well-known in the art. However, Takase in related field (speaker for use in portable devices) teaches a protector 29 made up of magnetic material to shield from electromagnetic wave where the protector 29 extends to the outer magnetic circuit to reduce leakage flux. See at least [0049]-[0050] and Figure 6. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify the housing such that a metal sheet is provided on the side wall of the housing to reduce leakage flux. 
As to Claim 2, Song in view of Oosato in further view of Takase teaches the limitations of Claim 1, and wherein, the shell is a straight cylinder structure with an opening at the first end and an opening at the second end; the vibration system comprises a diaphragm and a voice coil fixed below the diaphragm, the diaphragm being fixed on an end surface of the first end opening of the shell; and the lower cover plate is mounted at the second end opening of the shell, Oosato teaches on Figure 1, The housing 140 accommodates the driver unit 110 therein. On a front face side of the driver unit 110, formed is a front-face air chamber 125 formed by the driver unit 110 and the housing 
As to Claim 3, Song in view of Oosato in further view of Takase teaches the limitations of Claim 1, wherein, the metal sheet is an individual component, and the metal sheet is injection-molded and fixed on the side wall of the shell, Takase teaches a protector 29 with extended portion 29A bonded to the frame, [0008] and on [0047] teaches When protector 29 is made of resin material in the present embodiment, the resin material can be formed by an injection molding method of one-shot, and the productivity of protector 29 can be improved. The productivity of the loud speaker can be improved and [0048] teaches the protector can be a metal material. 
As to Claim 8, Song in view of Oosato in further view of Takase teaches the limitations of Claim 1 and wherein, an outer side of the magnetic circuit system (yoke 104 of is provided in close contact with an inner wall of the shell ( inner wall of frame 103, Figures 3 and 4).  
As to Claim 11, Song in view of Oosato in further view of Takase teaches the limitations of Claim 1 and wherein an upper cover plate mounted on the shell is provided above the diaphragm, (protector plate 29 above diaphragm 27 as shown on Figures 1 and 2 of Takase). 
As to Claim 12, Song in view of Oosato in further view of Takase teaches the limitations of Claim 1 and wherein the shell is of a rectangular structure (Figures 1-3 of Song). 
Allowable Subject Matter
Claims 4-7, 9, 10, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651